Dear Mayor Medlin:
You have requested an opinion from the Attorney General regarding the designation of court costs revenues to be used for the purchase of new equipment and repairs and maintenance of present equipment for the police department.
This issue has been previously addressed by this office in Attorney General Opinion No. 92-720, a copy of which is enclosed for your reference.  As can be seen from this opinion, the controlling statutory provision regarding the collection and deposit of fines, forfeitures and court costs is LSA-R.S.33:422.  It provides, in pertinent part, the following:
     "All fines and forfeitures shall be reported by the officer collecting the same, immediately after such collection, and be paid into the treasury."
In Attorney General Opinion No. 79-234, we concluded:
     "It is submitted that R.S. 33:422 must be read to dictate that such fines and forfeitures are to be paid into the municipal treasury.  This view is supported by an earlier opinion of this office dated October 3, 1976.  From this opinion it may be concluded, that while the Chief of Police has no right to establish a fund into which he will deposit fines and forfeitures since it must go into the treasury, the village authority may establish such an account."
We reaffirm the conclusions reached in the above opinions that it is within the legal authority of the village to establish and administer an account within the general fund from which expenditures may be made for new equipment and repairs and maintenance of present equipment of the police department.
This account should obviously be maintained in accordance with generally acceptable accounting principles.  Any questions regarding the applicability of these principles should be directed to the Office of the Legislature Auditor at (504) 339-3800.
I trust this response sufficiently answered your inquiry.  If this office may be of any further assistance, please do not hesitate to contact us.
Yours very truly,
                         RICHARD P. IEYOUB Attorney General
                         BY: ROBERT E. HARROUN, III Assistant Attorney General
RPI/ROB3/bb Enc. 0186R